PER CURIAM.
This is an appeal by the state from a sentence which departs downwards from the sentencing guidelines. The defendant concedes that the sentence under review must be reversed because the trial court gave no written reasons for departing from the sentencing guidelines, and that the cause must be remanded for the entry of such written reasons. We agree. State v. Jackson, 478 So.2d 1054 (Fla.1985); State v. Vickery, 536 So.2d 380 (Fla. 3d DCA 1989); State v. Wayda, 533 So.2d 939 (Fla. 3d DCA 1988); State v. McDavid, 532 So. 2d 1125 (Fla. 3d DCA 1988); State v. Adams, 528 So.2d 548 (Fla. 3d DCA 1988); State v. Frederick, 525 So.2d 491 (Fla. 3d DCA 1988); State v. Wilson, 523 So.2d 178 (Fla. 3d DCA 1988); Daughtry v. State, 521 So.2d 208 (Fla. 2d DCA), rev. denied, 528 So.2d 1181 (Fla.1988).
The sentence under review is therefore reversed, and the cause is remanded to the trial court with directions to: (1) provide written reasons for the subject sentencing guidelines departure, or (2) sentence the defendant within the sentencing guidelines.
REVERSED AND REMANDED.